DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims in the reply filed on 8/2/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-15 directed to Invention II non-elected without traverse.
Accordingly, claims 9-15 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a heating roller to heat the print medium;
a pressing roller to press the print medium and the endless belt against the heating roller at a nip position; and
a charging device located upstream the nip position in the conveyance direction, to charge the print medium with an electrostatic charge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto et al., U.S.P.G. Pub. No. 2017/0212454, provide a charging unit upstream of a fixing nip, but also place the sheet in contact with a grounding member.  Uekawa et al., U.S.P.G. Pub. No. 2016/0223959, teach that charges on the sheet other than from charged toner also effect electrostatic offset during fixing.  Kondo, U.S.P.G. Pub. No. 2018/0275558; Takagi, U.S.P.G. Pub. No. 2018/0239280; Nakajima, U.S.P.G. Pub. No. 2018/0173152; Horie, WO 2021/007298; and, Izawa, U.S.P.G. Pub. No. 2022/0121147, provide a charging unit upstream of the nip to charge the toner on the sheet.  Iwasaki, U.S.P.G. Pub. No. 2016/0334749, provides a charging unit downstream of the fixing nip.  Yasuda, U.S.P.G. Pub. No. 2014/0086644; Matsumoto, U.S.P.G. Pub. No. 2006/02693113; provide a discharge device upstream of the nip to discharge a sheet and the toner thereon.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852